EXHIBIT 10.31

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY APPLICABLE STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AND IN EACH CASE SUCH
TRANSACTION IS REGISTERED OR EXEMPT UNDER THE SECURITIES LAWS OF ALL APPLICABLE
STATES.

SECURED CONVERTIBLE PROMISSORY NOTE

$[XXXX]   July [XX], 2003  

        FOR VALUE RECEIVED, the undersigned, Aptimus, Inc., a Washington
corporation (the “Company”), promises to pay to the order of [Name] (“Holder”),
at such place as may be designated from time to time in writing by Holder, the
principal sum of [XXXX] Dollars ($XXXX), in lawful money of the United States of
America.

        This Note is being issued in connection with a certain Convertible Note
Purchase Agreement (the “Purchase Agreement”) dated July 1, 2003 by and among
the Company and certain investors, including Holder. Capitalized terms used
herein without definition shall have the meanings given such terms in the
Purchase Agreement.

        1.    Payment Terms. The unpaid principal balance of this Convertible
Promissory Note (this “Note”) shall bear simple interest beginning on the date
hereof at the rate of six percent (6.0%) per annum (365-day year, actual days
elapsed). Unless paid (as described in Section 4 hereof) or converted (as
described in Section 5 hereof) on or prior thereto, the unpaid principal balance
of, and all unpaid and accrued interest of this Note shall be due and payable on
the date that is three (3) years after the date hereof (such date, the “Maturity
Date”). Accrued interest shall be payable commencing one (1) year from the date
hereof and quarterly thereafter until this Note is paid in full. Unpaid interest
shall be cumulative.

        2.    Security Interest. Pursuant to the terms of the Security Agreement
attached as Exhibit B to the Purchase Agreement, the Company has granted to each
Holder a security interest in all of the Company’s assets (of every nature and
type whatsoever), to secure the payment of all of the Company’s indebtedness
hereunder.

        3.    Event of Default. Upon the occurrence of an Event of Default (as
defined in the Purchase Agreement), Holder shall have the rights and remedies
described in the Purchase Agreement.

--------------------------------------------------------------------------------

        4.    Prepayment. Commencing on the earlier of (a) the closing of a
transaction or series of transactions resulting in the merger or sale of
substantially all of the assets of the Company, or (b) twelve (12) months from
and after the date hereof, the Company may prepay this Note and any accrued but
unpaid interest thereon at any time and from time to time, in whole or in part,
without penalty or premium, upon fourteen (14) calendar days notice. Company’s
prepayment right shall be subject to Holder’s conversion rights set forth in
Section 5 hereof.

        5.     Conversion.

                (a)    Holder Conversion. Commencing on the earlier of (i) the
closing of a transaction or series of transactions resulting in the merger or
sale of substantially all of the assets of the Company, or (ii) twelve (12)
months from and after the date hereof,, Holder shall have the right at any time
prior to the Maturity Date to convert all or any portion of the principal and
accrued interest due on this Note into shares of the Company’s Common Stock
(“Common Stock”); provided that upon any such conversion, Company shall have the
right in its sole discretion to pay then accrued interest in cash or Common
Stock. Upon any such optional conversion, this Note shall convert into that
number of fully paid and nonassesable shares of Common Stock determined by
dividing the portion of the unpaid principal and interest due on this Note which
the Holder elects so to convert by the Conversion Price set forth in Section
5(b) hereof. Holder shall initiate such conversion by issuing written notice
thereof (a “Conversion Notice”) to Company; the date of such notice shall be
deemed the “Conversion Date.”

                (b)        Conversion Price. The “Conversion Price” shall be
$0.80.

                (c)       Issuance of Securities/Cash on Conversion. Within
three (3) trading days following receipt of a Conversion Notice, the Company
will direct its transfer agent in writing to issue in the name of and deliver to
the Holder or its designee, a certificate or certificates representing the
number of fully paid and nonassessable shares of the Common Stock to which the
Holder shall be entitled on such conversion. In the event Company elects to pay
interest accrued as of a Conversion Date in cash, it shall issue such payment
not more than three (3) trading days following receipt of a Conversion Notice.
No fractional shares will be issued on conversion of this Note and in lieu
thereof the Holder shall be entitled to payment in cash of the amount of the
Note not converted into shares.

                (d)       Termination of Rights. In the event of a conversion of
all of the unpaid balance of principal and interest under this Note pursuant to
this Section 5, all rights with respect to this Note shall terminate upon the
issuance of the Conversion Shares, whether or not this Note has been
surrendered. Notwithstanding the foregoing, Holder agrees to surrender this Note
to the Company for cancellation as soon as is practicable following conversion
of all of the unpaid balance of principal and interest under this Note, and a
certificate representing the Conversion Shares in such instance shall be issued
contemporaneous with the surrender of this Note for cancellation. In the event
of partial conversion of the unpaid principal and interest under this Note
pursuant to this Section 5, the Company shall issue a written receipt
memorializing the unpaid principal and accrued interest, if any, under this Note
remaining after such conversion.

-2-

--------------------------------------------------------------------------------

        6.    Representations and Warranties. The respective representations and
warranties of the Company and Holder set forth in the Purchase Agreement are
incorporated herein by reference.

        7.    Successors and Assigns. Subject to the restrictions on transfer
described in Section 8 below, the rights and obligations of the Company and
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

        8.    Transfer. This Note may not be transferred or assigned by Holder
except by operation of law.

        9.    Waiver and Amendment. Except as otherwise provided in the Purchase
Agreement or the Security Agreement, any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the Company and
Holder.

        10.   Assignment by the Company. Except as otherwise provided in the
Purchase Agreement or the Security Agreement, neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Company without the prior written
consent of Holder.

        11.   Notices. Notices and communications hereunder shall be given in
accordance with the Purchase Agreement.

        12.   Governing Law. The Note shall be enforced and construed in
accordance with the laws of the State of Washington, excluding that body of law
concerning conflict of laws.

        13.   Arbitration. Any claim or dispute under this Note will be
determined by arbitration in accordance with the arbitration provisions of the
Purchase Agreement.

        14.    Miscellaneous.

                (a)     No delay or omission on the part of Holder in exercising
any right under this Note shall operate as a waiver of such right or of any
other right under this Note.

                (b)     The Company hereby waives presentment for payment,
demand, notice of demand and of dishonor and non-payment of this Note, protest
and notice of protest, diligence in collecting, and the bringing of suit against
any other party. The pleading of any statute of limitations as a defense to any
demand against the Company, any endorsers, guarantors and sureties of this Note
is expressly waived by such parties to the extent permitted by law.

                (c)     Any payment hereunder shall be made in lawful tender of
the United States and shall first be applied to any collection costs, then
against accrued and unpaid interest hereunder and then against the outstanding
principal balance of this Note.

  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING


-3-

--------------------------------------------------------------------------------

  REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


-4-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Note to be issued as of
the date first written above.

    APTIMUS, INC.,      a Washington corporation              By:               
                                    Name:                              
                  Title:                                            




















SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTE